33 F.3d 58
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John DOE;  Jane Doe, Plaintiffs-Appellants,v.GARDEN STATE LIFE INSURANCE COMPANY ("Garden State"),Defendant-Appellee.
No. 93-35016.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 14, 1994.Decided Aug. 17, 1994.

Before:  TANG, FERGUSON, and WIGGINS, Circuit Judges.


1
MEMORANDUM*


2
Appellants John and Jane Doe sued appellee Garden State Insurance Company.  The parties consented to trial by a magistrate judge.  The magistrate granted Garden State Insurance's motion for summary judgment.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We affirm for the reasons stated by the magistrate.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3